Holmes, J.,
concurring in part and dissenting in part. I agree with the majority’s analysis and conclusion as to the standard of proof necessary to admit a lost, spoliated, or destroyed will. However, I must disagree with its characterization of a proceeding to admit a lost, spoliated, or destroyed will as one in which the hearsay rule is inapplicable. For the reasons below, I would find the hearsay rule, and its exceptions, applicable to the case sub judice and order affirmance of the appellate court’s decision on that basis.
Although Evid. R. 101(C)(7) provides that the rules do not apply to “[s]pecial statutory proceedings of a non-adversary nature in which these rules would by their nature be clearly inapplicable,” the Staff Note interpreting such provision clearly demonstrates that the Rules of Evidence were meant to apply in situations such as the case at bar. There it is said that:
“* * * Ordinarily, the probate of an estate is non-adversary, and the rules of evidence should not be applicable. But if a dispute should arise during the course of the probate proceedings (for example, a will contest, itself a special statutory proceeding governed by R.C. 2107.71 to 2107.77) the procedure waxes adversary and the rules of evidence should apply.
“As for the many ‘adversary’ statutory proceedings there is every reason to apply the rules of evidence * * *. To give a blanket exclusion to special statutory proceedings adversary in nature would leave a substantial gap in the applicability of the rules of evidence. * * *” (Emphasis added.)
Here, the son of the deceased was confronted on cross-examination with questions regarding his part in the destruction of the original of the 1979 will and the forgery of the 1983 will. Upon his denial of such allegations, appellee, ex-wife of the deceased and mother of the son, attempted to offer the testimony of four witnesses as to the destruction of the 1979 will and payment of $30,000 to have a new will made. Without this testimony being admitted, there may not be clear and convincing evidence *106that decedent did not destroy the original of the 1979 will, thus requiring a setting aside of the photocopy of the 1979 will. With the 1983 will having been identified as a forgery and set aside by the probate court, decedent’s estate would then pass under this state’s descent and distribution laws, under which the son of the deceased would immediately take all, or a large share of the $1,000,000 estate, if there were no other children and the deceased had not remarried, without any of the spendthrift trust restrictions imposed by the 1979 will. These circumstances certainly make the son’s financial interest at stake before the probate court adverse to the financial interests of the other devisees and legatees. The lost, spoliated, or destroyed will proceeding could not help but take on an adversary atmosphere, necessitating application of the Rules of Evidence under the theory espoused by the Staff Note to Evid. R. 101(C)(7), supra.
Even if the Rules of Evidence are applicable, as I believe they should be, the testimony may still be inadmissible as hearsay under Evid. R. 802. It appears that any statement made by appellant concerning destruction of a will and procurement of a forgery would be against appellant’s financial and penal interests. Although the statements-against-interest exception to hearsay under Evid. R. 804(B)(3) applies only if the declarant, appellant here, is unavailable as a witness, ^hich was not the case, the admission by a party opponent provided for in Evid. R. 801(D)(2) should be applied to allow admission into evidence of the testimony at issue.
Appellant contends he is not a party because of his lack of subpoena power and entitlement to defend or rebut. However, when probate proceedings become adversarial, it would be necessary to continue the analogy and to find that “interested persons” in probate proceedings are similar to their counterparts, the “parties” in ordinary civil proceedings, in order to give effect to the meaning of the evidentiary rules. Additionally, the Rules of Civil Procedure would also have to govern under R.C. 2101.32. Thus, appellant would certainly be a “party” and his statements would be admissible under Evid. R. 801(D)(2) as an exclusion from the hearsay rule.
Accordingly, I join in the affirmance of the appellate court’s judgment and the remand of this cause to the probate court for further proceedings, but would allow the testimony at issue for the reasons discussed above rather than those articulated by the majority.